Citation Nr: 1136765	
Decision Date: 09/29/11    Archive Date: 10/11/11	

DOCKET NO.  05-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to herbicide exposure in service.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, claimed as due to herbicide exposure in service, or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a disorder characterized by low back pain, on a direct basis, or as secondary to peripheral neuropathy.

4.  Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of cerebrovascular accident, claimed as secondary to negligence on the part of treating Department of Veterans Affairs (VA) medical personnel on August 18, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1969, a portion of which represented service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2003 and February 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A personal hearing was held before the undersigned Acting Veterans Law Judge in March 2009.

The Veteran submitted additional pertinent evidence at his March 2009 Board hearing, and waived initial RO review of that evidence.  Accordingly, the Board will consider it in the context of its current decision.  38 C.F.R. § 20.1304 (2011).  

This appeal for entitlement to compensation under 38 U.S.C.A. § 1151 was previously before the Board in September 2009, at which time the issue was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for entitlement to service connection for service connection for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, and a disorder characterized by low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of service connection for peripheral vascular disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The most probative evidence of record does not show that the Veteran suffered additional disability, including a cerebrovascular accident, as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or due to an event not reasonably foreseeable, at the time of treatment on August 18, 2004.


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability, claimed as the residuals of a cerebrovascular accident, are not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim. 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in October 2007.  In that correspondence, VA informed the Veteran that, in order to substantiate his claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151, the evidence needed to show that he suffered additional disability as a result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of treating VA medical personnel, or, in the alternative, as the result of "an event not reasonably foreseeable."  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 (b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records, afforded the appellant the opportunity to give testimony before the Board, and obtained a VA medical examination and opinion as to the issue on appeal.

This matter was previously before the Board and was remanded for further development.  It has now returned to the Board for further appellate consideration.  The Board notes that in its September 2009 Remand, it directed the Appeals Management Center (AMC) to request VA's Regional Counsel to provide copies of any documentation developed in association with the Veteran's Federal Tort Claims Act (FTCA) claim that was not protected by privilege, and that such documentation be incorporated into the Veteran's VA claims folder.  Documents on file reflect that the Regional Counsel was contacted and that he stated that he was unable to provide any documentation.  It was also noted that he reported that the Veteran's tort claim had been adjudicated.  A March 2010 electronic mail record from the Department of Veterans Affairs Office of Regional Counsel included a copy of a Department of Veterans Affairs General Counsel memorandum, dated in August 2009.  The memorandum reflects that, in light of the privileged nature of the material in Regional Counsels' and General Counsel's files prepared for handling tort claims, either administratively or in litigation, the office will not provide such materials to the AMC.  Based on the foregoing, the Board finds that the AMC has substantially complied with its remand.  See Stegall, supra.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Compensation Benefits Pursuant to the Provisions of 38 U.S.C.A. § 1151

In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, including those offered during the course of the hearing before the undersigned Acting Veterans Law Judge in March 2009, as well as both VA and private treatment records and examination reports, and various medical treatises.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability, specifically, the residuals of cerebrovascular accident.  In pertinent part, it is contended that the Veteran's cerebrovascular accident on August 19, 2004, was the result of negligent treatment (or the lack thereof) by VA medical personnel the day before.

In that regard, the Board notes that, for claims received after October 1, 1997 (as in this case), under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  For a claimant to qualify for such compensation, the additional disability must not be the result of the Veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151.  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be:  (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2010); 38 C.F.R. § 3.361 (2011).

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the Veteran's condition after such care, treatment, or examination is completed.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately causes the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3).  

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the Veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's, or in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

After considering all information and lay and medical evidence of record in the case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, at the time of a VA Agent Orange Protocol examination on July 30, 2004, the Veteran indicated that he was taking three medications for control of his hypertension, and that he typically checked his blood pressure at home.  According to the Veteran, his recent blood pressure readings had been high, in particular, since moving from Texas to New Mexico in September 2003.  On physical examination, the Veteran's blood pressure was 170/98.  The pertinent diagnosis noted was hypertension.  He was advised to call his personal medical provider right away for follow-up, since the blood pressure readings taken at this examination showed that his blood pressure was not controlled.

During the course of VA outpatient treatment on August 17, 2004, the Veteran once again indicated that he was taking three medications for control of his blood pressure, but that he had "run out" of one of those medications (Clonidine) six months earlier.  According to the Veteran, when monitoring his blood pressure at home, the readings typically averaged 150 to 180 over 88.  On physical examination, the Veteran's current blood pressure was reported as 180/100.  The pertinent diagnosis noted was hypertension, "not controlled."  Recommended at the time was that, among other things, the Veteran undergo an electrocardiographic examination, and renew his blood pressure medications including Clonidine.  Further recommended was that the Veteran return to the clinic on September 16, 2004 for follow-up.  

A VA electrocardiogram conducted on August 18, 2004 was described as abnormal, with an unusual P Axis, possible ectopic atrial rhythm, and right bundle branch block.  An additional VA electrocardiographic examination conducted early the following day was once again described as abnormal, with a right bundle branch block, but with a normal sinus rhythm.  Noted at the time was that, when compared with the prior electrocardiographic examination of August 18, sinus rhythm had replaced the previously described ectopic atrial rhythm.  An additional VA electrocardiographic examination performed very shortly thereafter was also described as abnormal, with a right bundle branch block, but a normal sinus rhythm.  Noted at the time was that, when compared with a previous electrocardiographic examination of that same day, no significant change was found.

In a VA hospital discharge summary dated in late August 2004, it was noted that the Veteran had been admitted with a past medical history of hypertension.  Further noted was that the Veteran had been brought by his wife to the emergency room on August 19th after he woke up at 6:00 a.m. that day with left-sided weakness, dysarthria, dysphagia, and a mild headache.  Apparently, the last time the Veteran had been seen "normal" was the previous day at 11:00 p.m.  Noted at the time was that there was no history of previous focal neurological deficits.  The attending physician indicated that the Veteran had not been compliant with antihypertensive therapy, and only took one of his three antihypertension medications the previous day.  His initial blood pressure reading was 230/120, and a few hours later, after receiving intravenous medication, the reading was 186/100.

On physical examination, the Veteran was described as drowsy, with decreased attention and concentration, dysarthric language, left homonymous hemianopsia, left hemiparesis, and a left-sided hemisensory loss.  

Computerized axial tomography conducted on admission was consistent with the presence of atherosclerotic internal carotid artery calcifications.  Carotid Doppler studies yielded findings consistent with right probable internal carotid artery occlusion, and left 50 to 79 percent internal carotid artery stenosis, considered hemodynamically significant.  The pertinent diagnoses noted were acute ischemic stroke, right middle cerebral artery; hypertension; and carotid stenosis.  

During the course of a hearing before the undersigned Acting Veterans Law Judge in March 2009, the Veteran indicated that, on August 18, 2004, he reported to the VA Outpatient Clinic in Albuquerque, New Mexico, in an attempt to refill his blood pressure medication.  According to the Veteran, at that time, he saw a physician's assistant, who measured his blood pressure to be "like over 200...225/115," performed on electrocardiogram, gave him some blood pressure medication, and then sent him home.  Reportedly, the electrocardiogram in question "showed a problem," but the physician's assistant did not look at it prior to sending the Veteran home.  Nor was he sent to the emergency room, which, according to the Veteran, was the procedure which was supposed to have been followed.  See Transcript, p. 16.  According to the Veteran, it was this "negligent care" which led to his cerebrovascular accident (i.e., "stroke") the following morning.

Pursuant to the Board's September 2009 remand instructions, a VA general medical examination was performed in March 2010.  The examiner stated that the claims file and medical records were available and were reviewed completely.  The examiner indicated that the Veteran had presented to a VA outpatient clinic on August 17, 2004 with a blood pressure of 186/100.  Noted at the time was that the Veteran's home monitor had been showing blood pressures of 150/80 to 88 on average.  According to the Veteran, he had been out of his Clonidine for six months.  However, he continued to take his Lisinopril (40 milligrams) and Hydrochlorothiazide (25 milligrams).  According to the examiner, the Veteran's physical examination on that date was normal, and he demonstrated no signs or symptoms of a transient ischemic attack or an impending stroke.  The Clonidine and Lisinopril with Hydrochlorothiazide were both renewed on August 17, 2004, and the Veteran was given an appointment to return to the clinic on September 16, 2004.  Regrettably, the Veteran had a stroke (as documented) on August 18, 2004.  The VA examiner opined that the treatment the Veteran received in an outpatient setting on August 17, 2004 was appropriate, inasmuch as the Veteran was in no acute distress, and was asymptomatic for the impending stroke.  The examiner further indicated that, in his opinion, there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of treating VA personnel.  Significantly, the examiner emphasized that he had reached this conclusion following a review of the Veteran's entire claims folder ("every page"), including all six volumes.  

In evaluating the Veteran's residuals of cerebrovascular accident, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his cerebrovascular accident (stroke) on August 19, 2004, to negligence on the part of treating VA medical personnel the previous day, essentially asserting that VA failed to provide necessary treatment.  However, the VA medical examiner, following an examination of the Veteran, as well as a review of his entire claims folder and medical record, was of the opinion that the Veteran's cerebrovascular accident was not, in fact, the result of such negligence.  The Board finds that opinion highly probative, because it was based upon a thorough review of the Veteran's claims file, including all evidence regarding the origin of the disability at issue.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  (factors for accessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The VA examiner provided a basis for his medical opinion, and pointed to the evidence which supported that opinion.  See Hernandez-Toyens v. West, supra.  

The Board is cognizant of the Veteran's assertions set forth on appeal.  However, the Board rejects those assertions to the extent that the Veteran seeks to relate his cerebrovascular accident on August 19, 2004 to negligence on the part of treating VA personnel on the previous two days.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record (such as the examination findings on August 17, 2004, and the March 2010 VA medical opinion), are neither credible nor probative.  Moreover, the Veteran, as a layperson, is not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology of a cerebrovascular accident.  Significantly, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

After a review of the record, the Board finds that the most probative evidence of record is against the Veteran's 38 U.S.C.A. § 1151 claim for residuals of a cerebrovascular accident on August 19, 2004.  As outlined above, to establish causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination actually and proximately caused the Veteran's additional disability.  See 38 U.S.C.A. § 1151.  Likewise, merely showing that a veteran received VA care and has an additional disability does not establish cause, and additional disability or death caused by a veteran's failure to follow properly given medical instructions is not "caused by hospital care, medical or surgical treatment, or examination".  38 C.F.R. § 3.361(c).  

In the current case, the March 2010 VA physician reviewed the complete medical record and cited evidence specific to the Veteran's case in concluding that the August 2004 VA outpatient treatment was appropriate.  The weight of the evidence shows that the cerebrovascular accident was not the result of carelessness, negligence, lack of proper skill, an error in judgment, or similar instance of fault on the part of VA medical personnel the previous day.  The evidence does not show that it was an event which would be considered not reasonably foreseeable.

Based on the aforementioned, the preponderance of the evidence weighs against the Veteran's claim, and is not, therefore, in equipoise.  Accordingly, the Veteran's claim for compensation for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 must be denied.  


ORDER

Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of cerebrovascular accident, claimed as secondary to negligence on the part of treating Department of Veterans Affairs medical personnel on August 18, 2004, are denied.  


REMAND

The Board finds that all of the actions required by the Board's September 2009 remand have not been completed.  When any action required by a remand is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, very regrettably, another remand is required as to the claims for service connection for hypertension, as well as peripheral neuropathy of the bilateral upper and lower extremities, and a low back disability.

The Veteran seeks service connection for hypertension, as well as peripheral neuropathy of the bilateral upper and lower extremities, and a low back disability.  He contends that his hypertension had its origin during his period of active military service, to include as the result of herbicide (i.e., Agent Orange) exposure.  He also contends that he has peripheral neuropathy of the bilateral upper and lower extremities that is the result of exposure to Agent Orange, or, in the alternative, is causally related to service-connected diabetes mellitus.  Finally, he contends that his current low back disability had its origin in service, or is in some way causally related to the aforementioned peripheral neuropathy.  

In the Board's prior remand in September 2009, the Board requested that the Veteran be afforded an additional VA examination, following which the examiner was asked to provide an opinion as to the following questions:  whether the Veteran's hypertension as likely as not had its origin during his period of active military service, whether the Veteran currently suffers from peripheral neuropathy of the upper and/or lower extremities, and, if so, whether that neuropathy was as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  Finally, were it to be determined that the Veteran's peripheral neuropathy was related to service, or to service-connected diabetes mellitus, an additional opinion was requested as to whether the Veteran currently suffered from a chronic, clinically-identifiable low back disability which was at least as likely as not proximately due to, the result of, or permanently aggravated by the veteran's peripheral neuropathy.  

A review of the Veteran's claims folder discloses that, while the requested VA examination was conducted in March 2010, and while it includes a comprehensive physical examination, the examiner did not provide all of the requested information.  More specifically, while following that examination, the Veteran received a diagnosis of essential hypertension, no opinion was offered as to whether the Veteran's hypertension had its origin during his period of active military service, including as the result of exposure to Agent Orange.  Moreover, while opinions were provided regarding the causal relationship between the Veteran's peripheral neuropathy and service-connected diabetes mellitus, as well as between the Veteran's low back disability and his claimed peripheral neuropathy, no opinion was offered as to whether the Veteran's peripheral neuropathy had been aggravated by his service-connected diabetes mellitus.  Nor was any opinion provided as to whether the Veteran's low back disability had been aggravated by the aforementioned peripheral neuropathy.  Under the circumstances, an attempt to obtain a clarifying opinion will be made prior to a final adjudication of the Veteran's current claims for service connection.  Stegall, supra.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Ongoing pertinent medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, and in light of the aforementioned, the case is once again REMANDED to the RO/AMC for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2010, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his representative should be informed of any such problem.  

2.  The Veteran's entire claims folder should then be furnished to the same VA examiner who conducted the March 2010 general medical examination, or to another appropriate VA examiner, should that examiner prove unavailable.  Following a review of the Veteran's claims folder, the examiner should provide a medical opinion in answer to each of the following questions:  

(a) Whether the Veteran's current hypertension at least as likely as not (a 50 percent or greater probability) had its origin during his period of active military service, to include as the result of exposure to Agent Orange or other herbicide.  

(b) Whether the Veteran's current peripheral neuropathy of the upper and/or lower extremities has at least as likely as not (a 50 percent or greater probability) been aggravated (which is to say, undergone a permanent increase in severity beyond natural progress) by the Veteran's service-connected diabetes mellitus.  

(c) Should it be determined that the Veteran's peripheral neuropathy of the upper and/or lower extremities has been aggravated by service-connected diabetes mellitus, an additional opinion is requested as to whether the Veteran's current low back disability has at least as likely as not (a 50 percent or greater probability) been permanently aggravated by that peripheral neuropathy.

A rationale for all opinions expressed should be provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC should then readjudicate the Veteran's claims for service connection for hypertension, peripheral neuropathy of the bilateral upper and lower extremities, and a low back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2011.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                     ______________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


